DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed September 24, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims
Claim Rejections - 35 USC § 103 - Obviousness
Claims 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 8,263,048). The rejection is maintained. Claim 13 is cancelled. 	
	Yang et al. disclose oral care compositions comprising calcium phosphate complexes. The composition comprise mixtures of antibacterials. These include oleanolic (oleanic) acid and phenolic compounds such as eugenol. The antimicrobials may be used in mixtures. The phenolic compounds comprise 0.01 to about 5% of the oral care compositions (col. 5, line 52 to col. 6, line 13). Other antibacterial agents comprise 0.1% to about 3% by weight. The eugenol and oleanolic acid are antibacterial 
	 Generally, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a mixture of antibacterial agents such as oleanic acid and eugenol because it is suggested by Yang et al. 
	In regard to additional antibacterial agents, Yang et al. encompass embodiments comprising a mixture of eugenol and oleanic acid as the only antibacterial agents in the disclosed compositions. 
In regard to the ratio, The prior art does not disclose the exact claimed values 2:1 to 3:1 acid to salt, but does overlap based on the amounts of phenolic compound, 0.01 to about 5%, and antibacterial agent, 0.1% to about 3%, that may be used in the disclosed compositions.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  Therefore the composition of the instant claims are obvious over Yang et al.

Response to Arguments
The Examiner submits that the claims have been amended to recite “consisting essentially of”. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect basic and novel characteristic(s)" of the claimed invention. See MPEP 2111.03, III.  However in the instant case, it is not clear which components do the phrase “consisting essentially of” include and exclude. In regard to the lists of different antibacterials, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”. See MPEP 2121, I. Yang et al. disclose using both these components in the disclosed compositions. Therefore Yang et al would make obvious the instant claims reciting “consisting essentially of” oleanic acid and eugenol. In regard to the examples not comprising an antibacterial, Yang et al. suggest the combination and this would be considered a nonpreferred embodiment. Therefore the rejection is maintained. 


Conclusion
Claims 11-12 and 14-22 are rejected.
	No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612